UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA
“Vr : 20cr52-6 (DLC}
DEREK LIVINGSTON, : ORDER

Defendant.

DENISE COTE, District Judge:

It is hereby

ORDERED that the change of plea scheduled for May 19, 2021
at 11:00 is rescheduled to May 21, 2021 at 9:00 AM via the
CourtCall platform. Co~counsel, members of the press, and the
public may access the audio feed of the conference by calling
855-268-7844 and using access code 67812309# and PIN 99212994.
Please refer to the Order issued on May 13, 2021 for all other
information regarding the conference.

SO ORDERED:

Dated: New York, New York
May 13, 2021

Wee LY.

DENISE COTE
United States District Judge

 
